 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AGGIE THAO,                                       No. 1:17-cv-01298-LJO-EPG
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14    ULRS, INC., et al.                                MOTION TO SET ASIDE DEFAULT AND
                                                        DEFAULT JUDGMENT
15                       Defendants.
                                                        (ECF Nos. 20, 29)
16

17

18          Plaintiff, Aggie Thao, filed this action alleging violations of the Fair Debt Collection

19   Practices Act, 15 U.S.C. § 1692 et seq., on September 27, 2017. (ECF No. 1.) The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On December 27, 2018, default was entered against all defendants (ECF Nos. 8, 9), and

23   on May 24, 2018, default judgment was entered against all defendants (ECF No. 19). On July 11,

24   2018, defendant ULRS, Inc., moved to set aside default and default judgment. (ECF No. 20.) On

25   August 28, 2018, the assigned magistrate judge issued findings and recommendations

26   recommending that the motion be granted, and that the entry of default and default judgment be

27   set aside. (ECF No. 29.) The findings and recommendations were served on the parties and

28   contained notice that any objections thereto were to be filed within fourteen days. (Id.) No
                                                       1
 1   objections have been filed.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 3   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 4   findings and recommendations to be supported by the record and by proper analysis.

 5          Accordingly,

 6          IT IS ORDERED:

 7               1. The findings and recommendations entered on August 28, 2018 (ECF No. 29) are

 8                  adopted in full;

 9               2. Defendant ULRS, Inc.’s motion to set aside entry of default and default judgment

10                  (ECF No. 20) is granted;

11               3. The default judgment entered on May 24, 2018 (ECF No. 19) is vacated.

12               4. The Clerk of the Court is directed to set aside the default as to Defendant ULRS,

13                  Inc.;

14               5. Defendant ULRS, Inc., is directed to file a response to the complaint within

15                  fourteen (14) days after entry of this order.

16
     IT IS SO ORDERED.
17

18      Dated:     December 13, 2018                       /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
